DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 1/10/22 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20080155757 by Kim et al.
As to claim 1, Kim discloses a clothes care apparatus comprising a chamber 125 (fig. 1); a humidity sensor 130 inside the chamber (fig. 2); a steam generator 140 (fig. 1, para. 35); and a controller 170 (fig. 5) configured to determine an amount of humidity change from the humidity sensor during a steam process and control the steam generator to supply steam based on the amount of humidity change (paras. 46-47, 
As to claim 2, Kim discloses adjusting a steam spray time based on the amount of humidity change and control the steam generator to supply steam for the steam spray time (paras. 46-47, steam spray time is variable based on the time it takes to reach the first predetermined value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20080155757 by Kim et al. in view of U.S. Patent Application Publication 20090255146 by Klug et al.
As to claim 3, Kim teaches a control panel 116 (fig. 1, para. 30), but does not teach that its controller is configured to control a display to display the steam spray time.  However, one of ordinary skill in the art would have recognized as obvious to display the steam spray time.  Klug teaches a clothes care apparatus with a display to display remaining time until finishing a program (para. 43).  One of ordinary skill in the art would have had motivation to modify the apparatus taught by Kim to display the 
As to claim 4, Kim teaches reducing a steam spray time based on the amount of humidity change (fig. 6, paras. 46-47, steam spray time to reach the first predetermined value would necessarily be shorter with a faster humidity increase than with a slower humidity increase).  Klug also teaches that the duration of a steam supply may be dependent on process parameters including humidity and that a duration of steam supply may be set at the beginning of a steam supply phase (i.e. a default steam spray time) or is preferably adjusted based on the process parameters (para. 30).  Klug also teaches that the rate of humidity increase depends on the amount and types of clothes in the process chamber (para. 9).  One of ordinary skill in the art would have recognized as obvious to determine the steam spray time as a default time (i.e. a set time) or reduce the spray time based on the amount of humidity change in view of the teachings of Kim and Klug that suggest that a steam spray time may be reduced if a desired humidity level is reached faster based on an increased rate of humidity change in the process chamber due to variables such as the amount and type of clothes in the chamber.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 6, Klug teaches that the rate of humidity increase depends on the amount and types of clothes in the process chamber (para. 9); one of ordinary skill in the art would have understood that a degree of reduction of steam spray time would be based on the kind of clothes in view of Klug’s teaching that the kind of clothes affects an amount of humidity change.
As to claim 9, Klug teaches that the amount of humidity change is an amount of humidity increase in its chamber after a preset time elapses at an initial stage of a steam process (para. 19, humidity change may be monitored periodically).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20080155757 by Kim et al. in view of U.S. Patent Application Publication 20120324753 by Park et al.
As to claim 7, Kim teaches a ventilation fan 152 (figs. 3 and 4) and a circulation fan to circulate air in its chamber (para. 41), but does not teach that the fan is operated for a preset time and the humidity change is determined at an initial stage of a steam process.  However, one of ordinary skill in the art would have recognized as obvious to operate the fan and determine an amount of humidity change at an initial steam process stage.  Park teaches that determining a humidity should be done over a preset time to allow the humidity sensor to stabilize (para. 63).  Although Kim and Part are 
As to claim 8, Kim teaches a lower fan 152 (figs. 3 and 4) below the chamber to move air in an up direction of the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711